     Case 3:16-cv-02458-MMA-BLM Document 128 Filed 08/03/20 PageID.1458 Page 1 of 5




1

2

3

4

5

6

7                                    UNITED STATES DISTRICT COURT

8                                  SOUTHERN DISTRICT OF CALIFORNIA

9
                                                              Case No.: 16cv2458-MMA(BLM)
10     CHARLES HOLMES,

11                                           Plaintiff,       ORDER TO SHOW CAUSE WHY
                                                              SANCTIONS SHOULD NOT BE
12     v.                                                     IMPOSED FOR FAILING TO COMPLY
                                                              WITH THIS COURT’S ORDERS
13     DR. ESTOCK, et al.,

14                                       Defendants.
15

16           Defendants filed a Motion for Summary Judgement (“MSJ”) on October 4, 2019. ECF No.
17     96. Plaintiff’s opposition to Defendants’ MSJ was initially due on October 28, 2019. ECF No. 99.
18     The parties filed a joint motion to continue the deadline and in support, Mr. Brian A. Vogel,
19     Plaintiff’s counsel, filed a declaration stating that the continuance was needed because of the
20     voluminous amount of medical records and Mr. Vogel’s “heavy hearing and motion court
21     schedule.” ECF No. 99-1 at ¶ 5. The Court granted the parties’ joint motion to continue the
22     deadline to October 31, 2019. ECF No. 100.
23           On November 1, 2019, Plaintiff sought to continue the deadline to respond to the MSJ to
24     November 6, 2019. ECF No. 101. In support, Mr. Vogel declared that the continuance was
25     necessary because he “lost power to his home and, consequently, lost a significant portion of
26     both the statement of disputed/undisputed facts as well as the Opposition to MSJ Motion” due
27                                                        1
                                                                                     16cv2458-MMA(BLM)
28
     Case 3:16-cv-02458-MMA-BLM Document 128 Filed 08/03/20 PageID.1459 Page 2 of 5




1      to the “high winds and the ignition of the Maria Fire.” ECF No. 101-1 at ¶ 5. The Court granted

2      Plaintiff’s motion to continue the deadline to November 6, 2019. ECF No. 102. Plaintiff did not

3      file an opposition on November 6, 2019 as ordered and on January 28, 2020, the Court issued

4      an order temporarily deferring ruling on Defendants’ MSJ and ordering Mr. Vogel to clarify his

5      status as attorney of record for Plaintiff by filing either a Notice of Continuing Appearance as

6      Attorney of Record, a Notice of Substitution of Attorney of Record, or a Motion to Withdraw as

7      Attorney of Record by February 14, 2020. ECF No. 107. That same day, Plaintiff filed an ex

8      parte motion to continue his deadline to file an opposition to February 11, 2020. ECF No. 108.
9      In support, Mr. Vogel again declared that he lost power to his home and a substantial portion

10     of the opposition due to the Maria Fire on October 31, 2019. ECF No. 108-1 at ¶ 6. He further

11     declared that his “primary paralegal assigned to this matter unexpectedly became unavailable

12     to assist counsel in the drafting and filing of the motion and created a substantial negative

13     impact upon the productivity of the office[,]” his “mother suffered a problem with her hip and

14     required assistance[,]” and his “son then broke his collarbone in a hockey game and required

15     surgery” requiring counsel to take a leave of absence from work. Id. at ¶ ¶ 7-8. Mr. Vogel

16     declared that he was now “appropriately restaffed for this case” and the Court granted Plaintiff’s

17     motion. Id. at ¶ 11; see also ECF No. 110.

18            On February 10, 2020, Plaintiff filed a motion to continue his opposition deadline by sixty

19     days. ECF No. 111. In support, Mr. Vogel declared that due to the personal issues outlined in

20     his January 28, 2020 declaration, he was “unable to complete the Opposition to the Motion for

21     Summary Judgment in this matter [and] unable to continue to represent Charles Holmes.” Id.

22     at ¶ 2. The Court granted Plaintiff’s motion, continued the opposition deadline to April 17, 2020,

23     and ordered Plaintiff to file a notice of substitution of counsel or a motion to withdraw as counsel

24     by April 3, 2020. ECF No. 112.

25            On April 4, 2020, Plaintiff filed a motion to continue his opposition deadline by sixty days.

26     ECF No. 115. In support, Mr. Vogel declared that due to the personal issues outlined in his

27                                                      2
                                                                                        16cv2458-MMA(BLM)
28
     Case 3:16-cv-02458-MMA-BLM Document 128 Filed 08/03/20 PageID.1460 Page 3 of 5




1      January 28, 2020 declaration, he was “unable to complete the Opposition to the Motion for

2      Summary Judgment in this matter [and] unable to continue to represent Charles Holmes.” ECF

3      No. 115-1 at ¶ 2. The Court granted Plaintiff’s motion, continued the opposition deadline to

4      June 15, 2020, and stated that “[t]he Court will grant no further extensions of this deadline so

5      long as Plaintiff’s counsel remains counsel of record in this matter.” ECF No. 116.

6            On June 15, 2020, Plaintiff filed a motion to continue his opposition deadline to August

7      15, 2020. ECF No. 117. In support, Mr. Vogel declared that due to the personal issues outlined

8      in his January 28, 2020 declaration, he was “unable to complete the Opposition to the Motion

9      for Summary Judgment in this matter [and] unable to continue to represent Charles Holmes.”

10     ECF No. 117-1 at ¶ 2. Defendants opposed the motion on June 29, 2020. ECF No. 119.

11           On July 10, 2020, the Court held an attorneys-only Case Management Videoconference

12     to discuss the status of the case.    ECF No. 121.     Ms. Lisa Freund appeared on behalf of

13     Defendants and Mr. Brian Vogel appeared on behalf of Plaintiff. Id. During the conference, Mr.

14     Vogel represented that he was prepared to file Plaintiff’s opposition to Defendants’ MSJ on July

15     17, 2020. That same day, in light of Mr. Vogel’s representation, the Court ordered Plaintiff to

16     file his opposition to Defendants’ MSJ on or before July 17, 2020 and Defendants to file any

17     reply to the opposition on or before July 31, 2020. ECF No. 122.

18           On July 17, 2020, Plaintiff filed an Ex Parte Motion to continue the deadline for filing his

19     opposition to July 22, 2020. ECF No. 123. In support, Mr. Vogel declared that

20           Plaintiff’s Counsel prepared the Opposition to Defendants’ Motion for Summary
21           Judgement along with supporting documents and was prepared to timely file the
             documents on July 17, 2020 as ordered. However, when Plaintiff’s Counsel
22
             reviewed Plaintiff’s Exhibits in Opposition to Defendants’ Motion for Summary
23           Judgement which were organized and scanned by an outside paralegal recently
24           hired by Plaintiff’s Counsel, he found that many of the documents were out of
             order, did not correspond to the citations set forth in Plaintiff’s Opposition to
25
             Defendant’s Motion for Summary Judgment and Plaintiff’s Separate Statement of
26           Facts in Opposition to Defendant’s Motion for Summary Judgement and numerous
27                                                    3
                                                                                      16cv2458-MMA(BLM)
28
     Case 3:16-cv-02458-MMA-BLM Document 128 Filed 08/03/20 PageID.1461 Page 4 of 5




1             Plaintiff’s Counsel was unable to correlate the exhibits to timely file the Opposition.

2      ECF No. 123-1 at ¶ 9. The Court granted the motion on July 20, 2020 and warned Mr. Vogel

3      that a failure to comply with the order could result in the imposition of sanctions. ECF No. 124.

4             On July 22, 2020, Plaintiff filed an Ex Parte Motion to continue the opposition deadline to

5      July 29, 2020. ECF No. 125. Plaintiff’s motion and counsel’s declaration in support of the motion

6      were nearly identical to the July 17, 2020 motion and declaration [see ECF Nos. 123, 123-1] and

7      provided the same reasoning in support of his request. ECF No. 125. Specifically,

8             Plaintiff’s Counsel prepared the Opposition to Defendants’ Motion for Summary
9             Judgement along with supporting documents and was prepared to timely file the
              documents on July 22, 2020 as ordered. However, when Plaintiff’s Counsel
10
              reviewed Plaintiff’s Exhibits in Opposition to Defendants’ Motion for Summary
11            Judgement which were organized and scanned by an outside paralegal recently
12            hired by Plaintiff’s Counsel, he found that many of the documents were still out of
              order, did not correspond to the citations set forth in Plaintiff’s Opposition to
13
              Defendant’s Motion for Summary Judgment and Plaintiff’s Separate Statement of
14            Facts in Opposition to Defendant’s Motion for Summary Judgement and Plaintiff’s
15            Counsel was unable to correlate the exhibits to timely file the Opposition.

16     ECF No. 125-1 at ¶ 9. The motion also contained a second declaration in support from Joel

17     Saunders, the legal assistant helping with the preparation of the opposition. ECF No. 125-2.

18     Mr. Saunders declared that he became aware that the exhibits were “out of order and missing

19     supporting documents” on July 17, 2020 and that the repeated moving of the files in an attempt

20     to correct the issue “resulted in unexpected formatting errors which required a significant

21     amount of time to correct” and were unable to be corrected by July 22, 2020. Id. at ¶ ¶ 4-9.

22     The Court granted the motion on July 23, 2020 and warned Mr. Vogel that a failure to comply

23     with the order could result in the imposition of sanctions. ECF No. 127.

24            Despite having 10 months to respond to Defendants’ motion, stating several times that

25     the opposition was almost finished and ready to file, and receiving an additional two weeks to

26     finalize the opposition, Plaintiff’s counsel still has not filed Plaintiff’s opposition.     This is

27                                                      4
                                                                                         16cv2458-MMA(BLM)
28
     Case 3:16-cv-02458-MMA-BLM Document 128 Filed 08/03/20 PageID.1462 Page 5 of 5




1      unacceptable. Mr. Vogel repeatedly has stated that his failure to timely file an opposition to the

2      MSJ “was not within the reasonable control of Plaintiff” and is instead due to Mr. Vogel’s personal

3      issues and professional staffing issues. ECF Nos. 108, 108-1, 115-1, 117, 117-1, 123, 123-1,

4      125, 125-1. Therefore, it is hereby ordered that Mr. Brian A. Vogel appear in person before the

5      Honorable Barbara L. Major on August 20, 2020 at 2:00 p.m. in Courtroom 3A, U.S. District

6      Court, 221 West Broadway, San Diego, California 92101 to show cause why sanctions should

7      not be imposed against him for failing to follow this Court’s orders. If Mr. Vogel files the

8      opposition by August 7, 2020, the Court will vacate the OSC hearing and not impose

9      sanctions.1 If the opposition is not filed on or before August 7, 2020, Mr. Vogel must appear

10     in court as ordered and the Court will consider the imposition of monetary and disciplinary

11     sanctions.

12            IT IS SO ORDERED.

13     Dated: 8/3/2020

14

15

16

17

18

19

20

21

22

23

24

25

26     1
        If Mr. Vogel files the opposition by August 7, 2020, Defendants must file any reply to the
       opposition on or before August 21, 2020.
27                                                     5
                                                                                       16cv2458-MMA(BLM)
28
